DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance
	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 13 and 18 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for " identifying a flat region of the scene based on the depth information; superimposing the prerecorded video file over the video, such that the video is partially obscured by the prerecorded video file and such that the prerecorded video file is visually integrated in perspective into the scene at the flat region; and playing the prerecorded video file while displaying the video, such that the prerecorded video file and a non-obscured portion of the video are rendered simultaneously” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification.  The closest prior art of Bryson et al. US 2017/0236331 disclose A computer program product for overlaying geographic map data onto a live feed is provided. The computer program product includes a computer readable storage medium having program instructions embodied therewith. The program instructions are readable and executable by a processing circuit to cause the processing circuit to approximate fluid depth on fixed points in a live feed to calculate discrete depth readings, combine the discrete depth readings with a contour map associated with the live feed to generate a fluid depth map and 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-2, 6-9, 12-13, 17-18, 21-22 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481                                                                                                                                                                                                        
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481